Case 9:19-cv-80730-RS Document 95 Entered on FLSD Docket 10/23/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-80730-CIV-SMITH
CLOVER COFFIE, ET AL.,
Plaintiffs,
vs.
FLORIDA CRYSTALS CORPORATION, ET AL.,

Defendants.
/

 

ORDER OF FINAL DISMISSAL OF DEFENDANTS AMERICAN SUGAR REFINING, INC.
AND FLO-SUN, INCORPORATED

 

THIS MATTER is before the Court on Plaintiffs’ Notice of Voluntary Dismissal as to Defendants
American Sugar Refining, Inc. and Flo-Sun, Incorporated [DE 74]. Upon consideration, it is

ORDERED that Defendants American Sugar Refining, Inc. and Flo-Sun, Incorporated are
DISMISSED without prejudice.

DONE AND ORDERED in Fort Lauderdale, Florida, this22nd day of October, 2019.

Wo

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

 

cc: All counsel of record
